      Case 2:20-cv-02350-WBV-MBN Document 35 Filed 03/29/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

MARILYN F. MOLERO         *     CIVIL ACTION NO.: 20-2350
                          *
VERSUS                    *
                          *     JUDGE: WENDY B. VITTER
ROSS DRESS FOR LESS, INC. *
AND ROSS STORES, INC.     *
                          *     MAG: MICHAEL B. NORTH
****************************************************

                                   NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN, that plaintiff, Marilyn F. Molero, hereby appeals to the

United States Court of Appeals for the Fifth Circuit from the Court’s Order and Reasons of March

23, 2021, granting defendant’s Motion for Summary Judgment (Rec. Doc. 33), and the Court’s

Judgment of March 24, 2021, dismissing plaintiff’s claims with prejudice. (Rec. Doc. 34).

                                            Respectfully submitted,

                                            THE TRUITT LAW FIRM
                                            A Limited Liability Company

                                            /s/ Jack E. Truitt
                                            JACK E. TRUITT, BAR NO. 18476, T.A.
                                            LOU ANNE MILLIMAN, BAR NO. 23869
                                            MICHELLE MAYNE DAVIS, BAR NO. 23027
                                            NANCY N. BUTCHER, BAR NO. 24178
                                            LAUREN A. DUNCAN, BAR NO. 37105
                                            149 North New Hampshire Street
                                            Covington, Louisiana 70433
                                            Telephone: (985) 327-5266
                                            Facsimile: (985) 327-5252
                                            Email: mail@truittlaw.com
                                            Counsel for Marilyn Molero




                                               1
      Case 2:20-cv-02350-WBV-MBN Document 35 Filed 03/29/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was sent to all counsel of record via

electronic filing through the CM/ECF system on the 29th day of March, 2021. Copies to any

counsel not listed on the Court’s CM/ECF system have been sent via U.S. first class mail, postage

pre-paid and properly addressed.

                                      /s/ Jack E. Truitt
                                        Jack E. Truitt




                                                2
